MR. JUSTICE PRINGLE
delivered the opinion of the Court.
*435The People, represented by the District Attorney for the Third Judicial District, appeal from a judgment of the district court dismissing an information on the grounds that a former prosecution in municipal court in which the Appellee was found guilty barred a second prosecution in the district court. Specifically, the district attorney contends that the municipal court had no jurisdiction of the offense upon which the Appellee was found guilty. Therefore, he says, the charge of second-degree assault, which was filed in the district court was not barred by the constitutional prohibition against double jeopardy.
From the confused record which has been filed with us, we are unable to determine any facts upon which we could base an informed opinion. We, therefore, dismiss the appeal.
MR. JUSTICE KELLEY does not participate.